DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 1 is objected to because of the following informalities:  
Claim 1, 3rd line from the end recites “within the first dielectric film”, which is newly added and should be underlined. It would be treated as amended correctly for the prior art rejection.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 2, 4, 5, 7, 11, 12, 14, 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Matsuoka US 2020/0162052 in view of Gamble US 2018/0054179.
1.	Matsuoka discloses an acoustic wave device (Figs.3A-C, etc.) comprising: a substrate including a piezoelectric material (11); interdigital transducer (IDT) electrodes (3a,b) disposed on a surface of the substrate; the IDT electrodes having a gap (RB), edge (EB), and center (ZAB) regions; a first dielectric film (5) having a lower surface disposed on the IDT electrodes and the surface of the substrate; a material (4) having a density greater than a density of the first dielectric film ([0048], large specific gravity, thus higher density, e.g. Ti film and [0047] item 5 of SiO2) disposed above the gap regions of the IDT electrodes; a lower portion of the first dielectric film (5) being disposed below the material (4) between the material and the substrate (see Fig. 3B); the material (4) for reducing velocity ([0047], i.e. slow wave propagation).
	Matsuoka does not disclose the material disposed within the first dielectric film and an upper portion of the first dielectric film being disposed above the material.
	Gamble discloses an acoustic wave device (Figs. 3A, 5, 10, 11A-B, 12A,B, etc.) comprising a substrate (28); IDT (30) electrodes (42, 50) on the substrate; a first dielectric film (34) on the IDT; a material (64A,B) disposed above the IDT electrode; the material for slow wave propagation ([0039], etc.); wherein the material can be above the first dielectric film (Figs. 11A,B; similar to Matsuoka) or within the first dielectric film (Figs. 12A,B) so that a lower portion of the first dielectric film being disposed below the material between the material and the substrate and an upper portion of the first dielectric film being disposed above the material (Figs. 12A,B).
	At the time of the filing, it would have been obvious to one of ordinary skill in the art to formed the material within the first dielectric film.  The modification would have been obvious because the formation of the material within the first dielectric film is an art recognized alternative to forming the material on top of the first dielectric film as taught by Gamble (Figs. 11A,B, 12A,B; [0059], [0060]) useable thereof.  As a result of the combination, the material is disposed within the first dielectric film, and a lower portion and an upper portion of the first dielectric film would be effectively formed.
2.	Matsuoka discloses a velocity of an acoustic wave in the gap regions is greater than the velocity of the acoustic wave in the center regions, and the velocity of the acoustic wave in the center regions is greater than the velocity of the acoustic wave in the edge regions (Fig. 3C).
3.	Matsuoka discloses the acoustic wave device of claim 1, including IDT electrodes with copper ([0037]) but does not disclose the material is a same metal as a metal included in the IDT electrode.  However, Matsuoka already suggested the material (4) is not especially limited, can be metal, with large specific gravity (density; [0048]); and  copper is a well-known art recognized metal film and has a known higher density than e.g. SiO2 (which is used by Matsuoka for item 5, [0046]); thus at the time of filing, it would have been obvious to one of ordinary skill in the art to have made the material using metal film which is a same metal included in the IDT electrodes because Matsuoka already suggested metals are useable and thus any metal film, such as copper, which satisfy the density requirement, would be useable thereof.
4.	Matsuoka discloses the material is a different metal from a metal or metals included in the IDT electrodes ([0037], [0048], e.g. item 4 is Ti and IDT is Cu).
5.	Matsuoka discloses the material is a dielectric material ([0048]).
11.	Matsuoka discloses the material (4) is further disposed above the edge regions (EB)(Fig. 3B).	
12.	Matsuoka discloses the material (4) is a contiguous strip extending above both the gap and edge regions (Fig. 4B).
18.	Matsuoka discloses the material (4) is not disposed over the center regions (ZAB) of the IDT electrodes (Fig. 3B).
19.	Matsuoka discloses a radio frequency filter ([0074]-[0075]; filter, duplexer) comprising: at least one acoustic wave device ([0074]-[0075], SAW; Figs.3A-C, etc.) comprising: a substrate including a piezoelectric material (11); interdigital transducer (IDT) electrodes (3a,b) disposed on a surface of the substrate; the IDT electrodes having a gap (RB), edge (EB), and center (ZAB) regions; a first dielectric film (5) having a lower surface disposed on the IDT electrodes and the surface of the substrate; a material (4) having a density greater than a density of the first dielectric film ([0048], large specific gravity, thus higher density) disposed above the gap regions of the IDT electrodes; a lower portion of the first dielectric film (5) being disposed below the material (4) between the material and the substrate (see Fig. 3B); the material (4) for reducing velocity ([0047], i.e. slow wave propagation).
	Matsuoka does not disclose an upper portion of the first dielectric film being disposed above the material.
	Gamble discloses an acoustic wave device (Figs. 3A, 5, 10, 11A-B, 12A,B, etc.) comprising a substrate (28); IDT electrode (30; 42, 50) on the substrate; a first dielectric film (34) on the IDT; a material (64A,B) disposed above the IDT electrode; the material for slow wave propagation ([0039], etc.); wherein the material can be above the first dielectric film (Figs. 11A,B; similar to Matsuoka) or within the first dielectric film (Figs. 12A,B) so that a lower portion of the first dielectric film being disposed below the material between the material and the substrate and an upper portion of the first dielectric film being disposed above the material (Figs. 12A,B).
	At the time of the filing, it would have been obvious to one of ordinary skill in the art to formed the material within the first dielectric film.  The modification would have been obvious because the formation of the material within the first dielectric film is an art recognized alternative to forming the material on top of the first dielectric film as taught by Gamble (Figs. 11A,B, 12A,B; [0059], [0060]) useable thereof.  As a result of the combination, the material is disposed within the first dielectric film, and a lower portion and an upper portion of the first dielectric film would be effectively formed.
20.	Matsuoka discloses an electronics module ([0074]-[0075], e.g. power amplifier duplexer module) comprising: a radio frequency filter ([0074]-[0075]; filter, duplexer) comprising: at least one acoustic wave device ([0074]-[0075], SAW; Figs.3A-C, etc.) comprising: a substrate including a piezoelectric material (11); interdigital transducer (IDT) electrodes (3a,b) disposed on a surface of the substrate; the IDT electrodes having a gap (RB), edge (EB), and center (ZAB) regions; a first dielectric film (5) having a lower surface disposed on the IDT electrodes and the surface of the substrate; a material (4) having a density greater than a density of the first dielectric film ([0048], large specific gravity, thus higher density) disposed above the gap regions of the IDT electrodes; a lower portion of the first dielectric film (5) being disposed below the material (4) between the material and the substrate (see Fig. 3B); the material (4) for reducing velocity ([0047], i.e. slow wave propagation).
	Matsuoka does not disclose an upper portion of the first dielectric film being disposed above the material.
	Gamble discloses an acoustic wave device (Figs. 3A, 5, 10, 11A-B, 12A,B, etc.) comprising a substrate (28); IDT electrode (30; 42, 50) on the substrate; a first dielectric film (34) on the IDT; a material (64A,B) disposed above the IDT electrode; the material for slow wave propagation ([0039], etc.); wherein the material can be above the first dielectric film (Figs. 11A,B; similar to Matsuoka) or within the first dielectric film (Figs. 12A,B) so that a lower portion of the first dielectric film being disposed below the material between the material and the substrate and an upper portion of the first dielectric film being disposed above the material (Figs. 12A,B).
	At the time of the filing, it would have been obvious to one of ordinary skill in the art to formed the material within the first dielectric film.  The modification would have been obvious because the formation of the material within the first dielectric film is an art recognized alternative to forming the material on top of the first dielectric film as taught by Gamble (Figs. 11A,B, 12A,B; [0059], [0060]) useable thereof.  As a result of the combination, the material is disposed within the first dielectric film, and a lower portion and an upper portion of the first dielectric film would be effectively formed.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over the resultant combination of Matsuoka US 2020/0162052 in view of Gamble US 2018/0054179 as applied to claim 1 above and further in view of Ruile US 9,673,779.
8.	The resultant combination discloses the acoustic wave device of claim 1 but does not disclose widths of the IDT electrodes in the edge regions are greater than widths of the IDT electrodes in the center regions, the width direction being parallel to a propagation of a main acoustic wave through the acoustic wave device.
	Ruile discloses an acoustic wave device (Fig. 1, 4) comprising IDT electrodes, wherein widths of the IDT electrodes in the edge regions (IRB) are greater than widths of the IDT electrodes in the center regions (ZAB), the width direction being parallel to a propagation of a main acoustic wave through the acoustic wave device (Fig. 4).
	At the time of the filing, it would have been obvious to one of ordinary skill in the art to have made the widths of the IDT electrodes in the edge regions greater than widths of IDT electrodes in the center regions as in Ruile.  The modification would have been obvious for the benefit of further strengthening/reinforcing the reduction of velocity in the edge regions, reduce transverse emission, and improve performance of the device as taught by Ruile (Col. 1 lines 19-23, Col. 15 lines 15-17, 32-37).

Claims 9, 10 are rejected under 35 U.S.C. 103 as being unpatentable over the resultant combination of Matsuoka US 2020/0162052 in view of Gamble US 2018/0054179 as applied to claim 1 above and further in view of Nakanishi US 9,640,750.
9.	The resultant combination discloses the acoustic wave device of claim 1 but does not disclose a second dielectric film having an acoustic velocity greater than an acoustic velocity of the first dielectric film disposed on an upper surface of the first dielectric film.
	Nakanishi discloses an acoustic wave device (Figs. 8, 14, etc.) comprising: a piezoelectric substrate (101), IDT electrodes (102) on the substrate; a first dielectric film (404) on the IDT electrodes and substrate; a second dielectric film (405) having an acoustic velocity greater than an acoustic velocity of the first dielectric film (Col. 8 lines 48-51) disposed on an upper surface of the first dielectric film (Figs. 8, 14).
	At the time of the filing, it would have been obvious to one of ordinary skill in the art to have added a second dielectric film with greater acoustic velocity to an upper surface of the first dielectric film to the device.  The modification would have been obvious for the benefit of further strengthening/reinforcing the velocity in the center regions to be greater than the edge regions and suppression of spurious high order transverse mode wave as taught by Nakanishi (Col. 8 lines 52-60).
10.	The resultant combination discloses the acoustic wave device of claim 9, but does not discloses the second dielectric film has a thickness above the center region that is greater than a thickness of the second dielectric film above the edge regions and in the gap regions.
	Nakanishi discloses the second dielectric film (405) has a thickness above the center region that is greater than a thickness of the second dielectric film above the edge regions and in the gap regions (Figs. 8, 14).
	As a consequence of the combination of claim 9, the second dielectric film has a thickness above the center region that is greater than a thickness of the second dielectric film above the edge regions and in the gap regions.

Claims 1, 2, 5, 11, 12, 15-17, 19, 20 are rejected under 35 U.S.C. 103 as being unpatentable over Nakamura US 10,938,371 in view of Gamble US 2018/0054179.
1.	Nakamura discloses an acoustic wave device (Figs. 1A, 2A,B,C, 4B,C, 6, 13A, 15A, 17A, etc.) comprising: a substrate including a piezoelectric material (10); interdigital transducer (IDT 22) electrodes (26) disposed on a surface of the substrate; the IDT electrodes having a gap (56), edge (54), and center (52) regions; a first dielectric film (14) having a lower surface disposed on the IDT electrodes and the surface of the substrate; a material (16) having a density greater than a density of the first dielectric film (Col. 4 lines 15-17, Col. 5 lines 43-46; higher concentration, thus higher density) disposed above the gap regions of the IDT electrodes; a lower portion of the first dielectric film (14) being disposed below the material (16) between the material and the substrate (see Figs. 1B, 2A, 4B,C, 13B, 15B, 17B, etc.); the material (16) for slowing velocity (abstract; Col. 4 lines 14-17; i.e. slow wave propagation).
Nakamura does not disclose the material disposed within the first dielectric film and an upper portion of the first dielectric film being disposed above the material.
	Gamble discloses an acoustic wave device (Figs. 3A, 5, 10, 11A-B, 12A,B, etc.) comprising a substrate (28); IDT (30) electrodes (42, 50) on the substrate; a first dielectric film (34) on the IDT; a material (64A,B) disposed above the IDT electrode; the material for slow wave propagation ([0039], etc.); wherein the material can be above the first dielectric film (Figs. 11A,B; similar to Matsuoka) or within the first dielectric film (Figs. 12A,B) so that a lower portion of the first dielectric film being disposed below the material between the material and the substrate and an upper portion of the first dielectric film being disposed above the material (Figs. 12A,B).
2.	Nakamura discloses a velocity of an acoustic wave in the gap regions is greater than the velocity of the acoustic wave in the center regions, and the velocity of the acoustic wave in the center regions is greater than the velocity of the acoustic wave in the edge regions (Fig. 6).
5.	Nakamura discloses the material is a dielectric material (Col. 4 lines 15-17).
11.	Nakamura discloses the material (16) is further disposed above the edge regions (16)(Figs. 4B,C, 13A, 15A, 17A).	
12.	Nakamura discloses the material (16) is a contiguous strip extending above both the gap and edge regions (Figs. 4B,C, 13A, 15A, 17A).
15.	Nakamura discloses the material includes first segments (segments of item 16 with larger thickness at the edge regions 54; Figs. 4B,C, 13A) disposed at a first height above the IDT electrodes and second segments (segments of item 16 with smaller thickness at the gap regions 56; Figs. 4B,C, 13A) disposed above the gap regions) at a second height above the IDT electrodes (see Figs. 4B,C, 13A, the height from the IDT electrode 12 to the film 16 is different for the different segments).
16.	Nakamura discloses one of the first segments or the second segments are disposed on an upper surface of the first dielectric film (Figs. 4B,C, 13A).
17.	Nakamura discloses the first segments have different thickness than the second segments (Figs. 4B,C, 13A; different thicknesses of item 16 for the segments).
19.	Nakamura discloses a radio frequency filter (Figs. 22A,B; 64, 66) comprising: at least one acoustic wave device (Col. 19 lines 18-21; Figs. 1A, 4B,C, 6, 13A, 15A, 17A, etc.) comprising: a substrate including a piezoelectric material (10); interdigital transducer (IDT 22) electrodes (26) disposed on a surface of the substrate; the IDT electrodes having a gap (56), edge (54), and center (52) regions; a first dielectric film (14) having a lower surface disposed on the IDT electrodes and the surface of the substrate; a material (16) having a density greater than a density of the first dielectric film (Col. 4 lines 15-17, Col. 5 lines 43-46; higher concentration, thus higher density) disposed above the gap regions of the IDT electrodes; a lower portion of the first dielectric film (14) being disposed below the material (16) between the material and the substrate (see Figs. 1B, 2A, 4B,C, 13B, 15B, 17B, etc.); the material (16) for slowing velocity (abstract; Col. 4 lines 14-17; i.e. slow wave propagation).
Nakamura does not disclose the material disposed within the first dielectric film and an upper portion of the first dielectric film being disposed above the material.
	Gamble discloses an acoustic wave device (Figs. 3A, 5, 10, 11A-B, 12A,B, etc.) comprising a substrate (28); IDT (30) electrodes (42, 50) on the substrate; a first dielectric film (34) on the IDT; a material (64A,B) disposed above the IDT electrode; the material for slow wave propagation ([0039], etc.); wherein the material can be above the first dielectric film (Figs. 11A,B; similar to Matsuoka) or within the first dielectric film (Figs. 12A,B) so that a lower portion of the first dielectric film being disposed below the material between the material and the substrate and an upper portion of the first dielectric film being disposed above the material (Figs. 12A,B).
20.	Nakamura discloses an electronics module (Figs. 22A,B; duplexer would as shown would be viewed as a module) comprising: a radio frequency filter (Figs. 22A,B; 64; 66) comprising: at least one acoustic wave device (Col. 19 lines 18-21; Figs. 1A, 4B,C, 6, 13A, 15A, 17A, etc.) comprising: a substrate including a piezoelectric material (10); interdigital transducer (IDT 22) electrodes (26) disposed on a surface of the substrate; the IDT electrodes having a gap (56), edge (54), and center (52) regions; a first dielectric film (14) having a lower surface disposed on the IDT electrodes and the surface of the substrate; a material (16) having a density greater than a density of the first dielectric film (Col. 4 lines 15-17, Col. 5 lines 43-46; higher concentration, thus higher density) disposed above the gap regions of the IDT electrodes; a lower portion of the first dielectric film (14) being disposed below the material (16) between the material and the substrate (see Figs. 1B, 2A, 4B,C, 13B, 15B, 17B, etc.); the material (16) for slowing velocity (abstract; Col. 4 lines 14-17; i.e. slow wave propagation).
Nakamura does not disclose the material disposed within the first dielectric film and an upper portion of the first dielectric film being disposed above the material.
	Gamble discloses an acoustic wave device (Figs. 3A, 5, 10, 11A-B, 12A,B, etc.) comprising a substrate (28); IDT (30) electrodes (42, 50) on the substrate; a first dielectric film (34) on the IDT; a material (64A,B) disposed above the IDT electrode; the material for slow wave propagation ([0039], etc.); wherein the material can be above the first dielectric film (Figs. 11A,B; similar to Matsuoka) or within the first dielectric film (Figs. 12A,B) so that a lower portion of the first dielectric film being disposed below the material between the material and the substrate and an upper portion of the first dielectric film being disposed above the material (Figs. 12A,B).

Response to Arguments
Applicant’s amendments have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in addition of Gamble US 2018/0054179.
Specifically Gamble teaches the material (64A,B) can be above the first dielectric film (34) (Figs. 11A,B) or alternatively within the first dielectric film (Figs. 12A,B).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALAN WONG whose telephone number is (571)272-3238. The examiner can normally be reached M-F: 10am - 7:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Intervuest (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Donovan Lincoln can be reached on 571-272-1988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.W/Examiner, Art Unit 2843                   

/Samuel S Outten/Primary Examiner, Art Unit 2843